DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 14, 2022, has been entered. 

Claim Objections
The objection to claim 37 is withdrawn in view of applicants’ arguments.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “vaporization zone” and “precursor supply assembly” in claims 1 and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claim limitations relating to the “vaporization zone” and “precursor supply assembly” in claims 1 and 13 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “zone” and “assembly” coupled with functional language “vaporization” and “precursor supply,” respectively, without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1 and 13 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:  The “vaporization zone” is described as the vaporizer (150) in Figs. 1, 5, & 7-9 and at least ¶¶[0045]-[0118] of the specification while the “precursor supply” is described as the solid precursor supply assembly (201) or liquid precursor supply assembly (201) in Figs. 2-3 and at least ¶¶[0066]-[0072] of the specification as originally filed.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The 35 U.S.C. 112(b) rejection of claim 34 is withdrawn in view of applicants’ claim amendments. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claim(s) 29-34 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by U.S. Patent No. 7,003,215 to Gelernt, et al. (“Gelernt”). 
Regarding claim 29, Gelernt teaches a vapor phase transport system (see, e.g., the Abstract, Figs. 1-3, and entire reference) comprising:
a vacuum chamber (see, e.g., Fig. 1 and col. 3, l. 51 to col. 5, l. 2 which teach a reactor (115)); 
a vaporizer coupled with the vacuum chamber (see, e.g., Fig. 1 and col. 3, l. 51 to col. 5, l. 2 which teach a vaporizer (113) coupled to the reactor (115)), the vaporizer including:  
one or more furnaces (see, e.g., Fig. 2 and col. 3, l. 51 to col. 5, l. 2 which teach a furnace in the form of chamber (200)); and
a sub-chamber extending through the one or more furnaces (see, e.g., Fig. 2 and col. 3, l. 51 to col. 5, l. 2 which teach that any portion of the interior of the chamber (200) may be considered as a sub-chamber; alternatively, the walls of gas conduit (109) form what may be considered as a sub-chamber), the sub-chamber including 
a first inlet in a first temperature zone of the vaporizer (see, e.g., Fig. 2 and col. 3, l. 51 to col. 5, l. 2 which teach that gas conduit (109) forms a first inlet in a first temperature zone on one side of the vaporizer (113)), 
a second inlet to a second temperature zone serially downstream from the first temperature zone (see, e.g., Fig. 2 and col. 3, l. 51 to col. 5, l. 2 which teach that conduit (106) provides a second inlet in a second temperature zone which is serially downstream from gas conduit (109)), and 
an outlet serially downstream from the first inlet and the second inlet (see, e.g., Fig. 2 and col. 3, l. 51 to col. 5, l. 2 which teach that an outlet (114) is provided serially downstream from the first (109) and second (106) conduits).  
Regarding claim 30, Gelernt teaches that the first inlet is coupled with a first material feeder, and the second inlet is coupled with a second material feeder (see, e.g., Figs. 1-2 and col. 3, l. 51 to col. 5, l. 2 which teach that conduit (106) is coupled to a source container (105) while inlet (109) is coupled to carrier gas container (116)).  
Regarding claim 31, Gelernt teaches that the sub-chamber comprises quartz (see, e.g., Fig. 2 and col. 4, ll. 19-21 and claim 6 which teach that the chamber (200), including the sub-chamber(s) therein may be formed from quartz).  
Regarding claim 32, Gelernt teaches that the one or more furnaces comprises a first furnace and a second furnace, the first furnace corresponding to the first temperature zone and the second furnace corresponding to the second temperature zone (see, e.g., Fig. 2 and col. 3, l. 51 to col. 5, l. 2 which teach that gas conduit (109) is provided on a first side of the chamber (200) which may be considered as a first temperature zone within a first furnace while gas conduit (106) is provided on an opposite side of the chamber (200) in what may be considered as a second temperature zone within a second furnace which is heated by a heat source (203)).  
Regarding claim 33, Gelernt teaches that the one or more furnaces comprises a first furnace, and the sub-chamber extends through first furnace corresponding to the first temperature zone and the second temperature zone (see, e.g., Fig. 2 and col. 3, l. 51 to col. 5, l. 2 which teach that a first furnace is formed within the chamber (200) of the vaporizer (113) and that the sub-chamber formed by gas conduit (109) extends through what may be considered as first and second temperature zones).  
Regarding claim 34, Gelernt teaches a supplemental gas source outside of the vacuum chamber and connected to a supply line that extends into the vacuum chamber (see, e.g., Figs. 1-2 and col. 3, l. 51 to col. 5, l. 2 which teach that inert gas container (100) is provided outside of the reactor (115) and is indirectly connected to a conduit (114) which extends from the vaporizer (113) to the reactor (115)).  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claim(s) 29-35 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Appl. Publ. No. 2017/0092803 to Barden, et al. (hereinafter “Barden”) in view of Gelernt and further in view of U.S. Patent Appl. Publ. No. 2012/0298040 to Woelk, et al. (“Woelk”). 
Regarding claim 29, Barden teaches a vapor phase transport system (see, e.g., the Abstract, Figs. 1-6, and entire reference) comprising:
a vacuum chamber (see, e.g., Fig. 2 and ¶¶[0021]-[0030] as well as elsewhere throughout the entire reference which teach that a vacuum chamber is provided within a vacuum vessel (35));
a vaporizer coupled with the vacuum chamber (see, e.g., Fig. 2 and ¶¶[0021]-[0030] which teach vaporizers (40a) and (40b) provided within the vacuum vessel (35)), the vaporizer including:
one or more furnaces (see, e.g., Figs. 2-3 and ¶¶[0021]-[0030] which teach a furnace in the form of vacuum vessel (35); alternatively, the vapor housings (15a) and (15b) which surround vaporizers (40a) and (40b), respectively, may be considered as a furnace); and
a sub-chamber extending through the one or more furnaces (see, e.g., Figs. 2-3 and ¶¶[0021]-[0030] which teach that the interior of vapor housings (15a) and (15b) and/or the interior of vaporizers (40a) and (40b) may be considered as a sub-chamber), the sub-chamber including 
a first inlet in a first temperature zone of the vaporizer (see, e.g., Figs. 2-3 and ¶¶[0021]-[0030] which teach that a first inlet (41a) and/or (41b) and first injection ports (17a) and/or (17b) are provided on one side of the housings (15a) and (15b) as well as on one side of vaporizers (40a) and/or (40b), respectively, in a first temperature zone), 
a second inlet to a second temperature zone serially downstream from the first temperature zone (see, e.g., Figs. 2-3 and ¶¶[0021]-[0030] which teach that a second inlet (42a) and/or (42b) and second injection ports (not shown) are provided on an opposite side of the housings (15a) and (15b) as well as on an opposite side of the vaporizers (40a) and/or (40b), respectively, and, hence, may be broadly considered as being serially downstream to the first inlets (41a) and/or (41b) in a second temperature zone), and 
an outlet downstream from the first inlet and the second inlet (see, e.g., Figs. 2-3 and ¶¶[0021]-[0030] which teach that openings (36a) and/or (36b) as well as openings (60a) and/or (60b) are provided downstream from first (41a-b) and second (42a-b) inlets).
Even if it is assumed arguendo that Barden does not teach that the first inlet is in a first temperature zone of the vaporizer and the second inlet is in a second temperature zone, this would have been obvious in view of the teachings of Gelernt.  In Figs. 1-2, col. 2, l. 64 to col. 3, l. 18, and col. 3, l. 51 to col. 4, l. 66 as well as elsewhere throughout the entire reference Gelernt teaches an analogous embodiment of a vaporizer module (113) which includes, inter alia, a vaporization chamber (200), a source material conduit (106), an evaporative surface (201), a source of heat (203) in the form of lamps (208) and focusing mirrors (210), and an outlet (119).  The temperature of the evaporative surface (201) is maintained by a thermal sensor (202) which is connected to an electronic control module (110) which controls the amount of heat generated by the heat source (203).  Gelernt further teaches that alternative means of heating such as resistive heating or inductive heating may be used.  Accordingly, a person of ordinary skill in the art would look to the teachings of Gelernt and would readily recognize that different sections along the longitudinal axis of each vaporizer (40a) and/or (40b) may be heated to the desired temperature using a plurality of sources of heat (203) around at least inlets (41a-b) and (42a-b).  This therefore results in at least a first and second furnace which each possess their own temperature zones with the motivation for utilizing a plurality of heat sources (203) being to provide greater control over the temperature across the entirety of each vaporizer (40a) and (40b).  In this case the use of a plurality of heat sources (203) in the apparatus of Barden would be considered as a mere duplication of parts.  It has previously been held that the mere duplication of parts is not sufficient to produce a patentable distinction unless a new and unexpected result is produced.  See, e.g., In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); see also MPEP 2144.04(VI)(B).  
Barden and Gelernt do not teach that the outlet is serially downstream from the first inlet and the second inlet.  It is noted, however, that absent a showing of unexpected results, the relative location of the first and second inlets as well as the outlet may be considered to be a result-effective variable, i.e., a variable which achieves a recognized result.  See, e.g., In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See also MPEP 2144.05(II)(B).  This is necessarily the case because the proximity and position of the first inlet relative to the second inlet determines the amount of intermixing between precursor gases as well as the amount and type of precursor flow delivered from the outlet.  It therefore would have been within the capabilities of an ordinary artisan to move the location of the second inlet (42a) and/or (42b) such that it is located between the first inlet (41a) and/or (41b) and one or more of the outlets (36a)-(36b) and/or (60a)-(60b) such that they are serially arranged with the motivation for doing so being to promote additional intermixing between precursors delivered from each inlet (41a)-(41b) and (42a)-(42b).  This is supported by, for example, at least Figs. 1-6 and ¶¶[0039]-[0084] as well as the entirety of Woelk which teaches an analogous embodiment of a precursor delivery system (100) configured to deliver one or more precursor gases to a reactor (200).  In Figs. 5-6 and ¶¶[0066]-[0071] Woelk specifically teaches that a mixing chamber (107) may be utilized to produce the desired intermixing between gas flows from a first stream (202) and second stream (204) which enter the mixing chamber (107) via conduits (302) and (304), respectively.  In Figs. 5-6 the conduits (302) and (304) are not located on opposite sides of the chamber (300), but instead conduit (302) is located serially downstream from conduit (304) such that the meeting of the two streams in the chamber brings about mixing between the two streams (202) and (204) before being discharged through an outlet (306) which is located serially downstream.  Thus, a person of ordinary skill in the art would look to the teachings of Woelk and would be motivated to rearrange and/or extend at least the second inlet (42a) and/or (42b) in the system of Barden such that one or more outlets (36a)-(36b) and/or (60a)-(60b) are located serially downstream from the first (41a)-(41b) and second (42a)-(42b) inlets such that intermixing between precursor gases is further promoted and a more uniform precursor composition can be delivered across the entire width of the substrate (13).  The combination of prior art elements according to known methods to yield predictable results has been held to support a prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
Regarding claim 30, Barden teaches that the first inlet is coupled with a first material feeder, and the second inlet is coupled with a second material feeder (see, e.g., Figs. 2-3 and ¶¶[0021]-[0030] which teach that inlets (41a) and (41b) as well as injection ports (17a) and (17b) are coupled with material feeders (43a) and (43b), respectively, while inlets (42a) and (42b) and their respective outlet ports are coupled with material feeders (44a) and (44b), respectively).  
Regarding claim 31, Barden does not explicitly teach that the sub-chamber comprises quartz. However, in ¶[0024] Barden teaches that housings (15a) and (15b) may be formed from an insulator such as mullite which encloses vaporizer units (40a) and (40b) to capture material vapor that diffuses through the permeable walls of the vaporizer units (40a) and (40b).  Then, as noted supra with respect to the rejection of claim 29, in Fig. 2, col. 2, l. 64 to col. 3, l. 18, and col. 4, ll. 19-34 as well as elsewhere throughout the entire reference Gelernt teaches an analogous embodiment of a vaporizer module (113).  Gelernt specifically teaches that the vaporization chamber is preferably made of a material such as quartz.  Thus, a person of ordinary skill in the art would look to the teachings of Gelernt and would readily recognize that at least the housings (15a) and (15b) and/or one or more components which constitute the vaporizers (40a) and (40b) may be comprised of a material such as quartz since this would permit the use of a known material which is capable of withstanding elevated temperatures and which is not a significant source of contamination.  
Regarding claim 32, Barden teaches that the one or more furnaces comprises a first furnace and a second furnace, the first furnace corresponding to the first temperature zone and the second furnace corresponding to the second temperature zone (see, e.g., Figs. 2-3 and ¶¶[0021]-[0030] which teach that first inlet (41a) and/or (41b) as well as injection ports (17a) and/or (17b) are provided on one side of a first vapor housing (15a) or (15b), respectively, which may be considered as a first temperature zone within a first furnace while inlets (42ba) and/or (42a) on the opposite and second vapor housing (15b) or (15a), respectively, may be considered as a second temperature zone within a second furnace).  Alternatively, as noted supra with respect to the rejection of claims 29 and 31, in Figs. 1-2, col. 2, l. 64 to col. 3, l. 18, and col. 3, l. 51 to col. 4, l. 66 as well as elsewhere throughout the entire reference Gelernt teaches an analogous embodiment of a vaporizer module (113) which includes, inter alia, a vaporization chamber (200), a source material conduit (106), an evaporative surface (201), a source of heat (203) in the form of lamps (208) and focusing mirrors (210), and an outlet (119).  The temperature of the evaporative surface (201) is maintained by a thermal sensor (202) which is connected to an electronic control module (110) which controls the amount of heat generated by the heat source (203).  Gelernt further teaches that alternative means of heating such as resistive heating or inductive heating may be used.  Thus, a person of ordinary skill in the art would look to the teachings of Gelernt and would readily recognize that different sections along the longitudinal axis of each vaporizer (40a) and/or (40b) may be heated to the desired temperature using a plurality of sources of heat (203) around at least inlets (41a-b) and (42a-b).  This therefore results in at least a first and second furnace which each possess their own temperature zones with the motivation for utilizing a plurality of heat sources (203) being to provide greater control over the temperature across the entirety of each vaporizer (40a) and (40b).  In this case the use of a plurality of heat sources (203) in the apparatus of Barden would be considered as a mere duplication of parts.  It has previously been held that the mere duplication of parts is not sufficient to produce a patentable distinction unless a new and unexpected result is produced.  See, e.g., In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); see also MPEP 2144.04(VI)(B).  
Regarding claim 33, Barden teaches that the one or more furnaces comprises a first furnace, and the sub-chamber extends through first furnace corresponding to the first temperature zone and the second temperature zone (see, e.g., Figs. 2-3 and  ¶¶[0021]-[0030] which teach that a first furnace is formed within vapor housing (15a) and/or (15b) with vaporizer (40a) and (40b) respectively extending through a first and second temperature zone within the housing (15a) and/or (15b)).  
Regarding claim 34, Barden teaches a supplemental gas source outside of the vacuum chamber and connected to a supply line that extends into the vacuum chamber (see, e.g., Figs. 2-3 and ¶¶[0021]-[0030] which teach that inert gas sources (45a), (45b), (46a), and (46b) are provided outside of the vacuum vessel (35) and are connected to supply lines which extend to inlets (41a), (41b), (42a), and (42b), respectively, which extend into the vacuum vessel (35)).  
Regarding claim 35, Barden teaches that the supply line connects with the sub-chamber prior to the outlet of the sub-chamber (see, e.g., Figs. 2-3 and ¶¶[0021]-[0030] which teach that the supply lines from inert gas sources (45a), (45b), (46a), and (46b) are connected to inlets (41a), (41b), (42a), and (42b), respectively, before the outlet (36a), (36b), (60a), and/or (60b) to the sub-chamber).

Claims 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barden in view of Gelernt and further in view of Woelk and still further in view of U.S. Patent Appl. Publ. No. 2011/0132263 to Powell, et al. (“Powell”). 
Regarding claim 36, Barden teaches that the supply line connects with the sub-chamber upstream from the filter (see, e.g., Figs. 2-3 and ¶¶[0021]-[0030] which teach that the supply line from inert gas sources (45a), (45b), (46a), and/or (46b ) is connected to the first (40a) and/or second (40b) vaporizer upstream from the outlets (36a-b) and (60a-b)), but does not teach that there is a filter in the sub-chamber downstream from the supply line.  However, in Figs. 1-6 and ¶¶[0023]-[0042] Powell teaches an analogous embodiment of a substrate processing system which includes a distributor assembly (300) configured to deposit a material on a substrate (400).  In ¶[0034] Powell specifically teaches that the precursor and carrier gas are directed through a filter (54) in order to ensure that powder particles are not deposited onto the substrate.  Thus, a person of ordinary skill in the art would look to the teachings of Powell and would be motivated to incorporate a downstream filter within one or more outlets (36a-b) and/or (60a-b) for this purpose.  
Regarding claim 37, Barden teaches that the supply line connects with the sub-chamber downstream from the filter (see, e.g., Figs. 2-3 and ¶¶[0021]-[0030] which teach that the supply line from inert gas sources (46a) and/or (46b) is connected to the first (40a) and second (40b) vaporizer, respectively, downstream from the injection ports (17a) and (17b) connected to inlets (41a) and (41b), but does not teach that there is a filter in the sub-chamber which is upstream from the supply line.  However, as noted supra with respect to the rejection of claim 36, in Figs. 1-6 and ¶¶[0023]-[0042] Powell teaches an analogous embodiment of a substrate processing system which includes a distributor assembly (300) configured to deposit a material on a substrate (400).  In ¶[0034] Powell specifically teaches that the precursor and carrier gas are directed through a filter (54) in order to ensure that powder particles are not deposited onto the substrate.  Thus, a person of ordinary skill in the art would look to the teachings of Powell and would be motivated to incorporate a filter downstream from inlets (41a) and/or (41b), but upstream from inlets (42a) and/or (42b) for this purpose.  In this case the supply lines from inert gas sources (46a) and/or (46b) would be connected to the first (40a) and second (40b) vaporizer at a position located downstream from said filter.  
Allowable Subject Matter
Claims 1-15 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach, disclose, or reasonably suggest a vapor phase transport system in which the second vaporization zone is downstream from the first vaporization zone as recited in the context of independent claim 1.  Claims 2-12 are also deemed to contain allowable subject matter due to their dependence on claim 1.  
The prior art of record also does not teach, disclose, or reasonably suggest a vapor phase system which further comprises a supply line, wherein the first vaporization zone feeds into the supply line, and the second vaporization zone feeds into the supply line downstream from the first vaporization zone as recited in the context of dependent claim 13.  Claims 14-15 are also deemed to contain allowable subject matter due to their dependence on claim 13. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed November 14, 2022, have been fully considered, but are moot in view of the new grounds of rejection set forth in this Office Action.  U.S. Patent No. 7,003,215 to Gelernt, et al. and U.S. Patent Appl. Publ. No. 2012/0298040 to Woelk, et al. have been introduced to teach the newly added claim limitations.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In Figs. 1-2 and col. 6, l. 40 to col. 9, l. 5, U.S. Patent No. 6,245,151 to Bhandari, et al. teaches an analogous embodiment of a delivery system for vaporization of a precursor.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604. The examiner can normally be reached Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714